Devens, J.
That it was the intention of the testatrix to dispose of both her real and personal estate, is sufficiently indicated by the clauses of the will which dispose of the property bequeathed to her by her brother and “ any other property that may come ” into her possession. The word “ property ” includes real estate, and there was real estate upon which the first of these clauses could operate. Nor would the use of the word “bequeathed,” in describing the property which came to her from her brother, instead of the words “ devised and bequeathed,” show an intention to confine the operation of the will to personal property only, especially when used in connection with the subsequent clause. Doe v. Lainchbury, 11 East, 290. Doe v. Morgan, 6 B. & C. 512. Edwards v. Barnes, 2 Bing. N. C. 252. Hunt v. Hunt, 4 Gray, 190, 193.
When, therefore, the testatrix, owning real estate other than that which came to her from her brother, constitutes Joseph W. Ward her “ residuary legatee,” it must be considered that by this term she intended that the residuum of her estate, both real and personal, should pass to him. The words she used were sufficient for this purpose. Hunt v. Hunt, ubi supra. Hardacre v. Nash, 5 T. R. 716. Day v. Daveron, 12 Sim. 200. Evans v. Crosbie, 15 Sim. 600. Davenport v. Coltman, 9 M. & W. 481.
Joseph W. Ward being entitled, under the will of his mother, to the real estate which the plaintiff agreed to sell, it follows that the plaintiff could make a good title to it by virtue of the conveyance to him. He is, therefore, entitled to judgment.

Judgment for the plaintiff.